—Orders, Supreme Court, Bronx County (Lucindo Suarez, J.), both entered August 20, 1999, which granted defendant’s motion for summary judgment to dismiss the complaint and denied as moot plaintiffs *127motion for partial summary judgment on his Labor Law §§ 202 and 240 (1) claims, unanimously affirmed, without costs.
The court correctly concluded that plaintiff’s action was barred by the exclusivity provisions of the Workers’ Compensation Law. The fact that plaintiff worked at Monsignor Scanlan High School, which had a separate bookkeeper, budget and bank account from the Church of St. Helena, does not create a triable issue of fact concerning the school’s status as an unincorporated division of the church without separate legal status, in light of the undisputed evidence that the church owned the school property, that the pastor appointed the school’s administrator (who was also the assistant pastor) and the school’s principal, and that the church was obligated to make up any deficits (see, Pappas v Greek Archdiocese, 178 AD2d 104; Smith v Roman Catholic Diocese, 252 AD2d 805).
Since plaintiff applied for, and received, Workers’ Compensation benefits as an employee, he cannot now claim independent contractor status based on his allegations that he worked for cash on his day off. Concur — Rosenberger, J. P., Wallach, Saxe, Buckley and Friedman, JJ.